Citation Nr: 1603127	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-10 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury, to include sciatica.

2.  Entitlement to service connection for erectile dysfunction (claimed as a residual of treatment for pneumonia).

3.  Entitlement to service connection for a psychiatric disability.

4.  Entitlement to service connection for asbestos-related disease.

5.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who had active, honorable service from July 1976 to July 1980 and from June 1981 to May 1983.  He also had a period of service from May 4, 1983 through August 22, 1986 that was determined to be less than honorable (and not qualifying for VA compensation benefits).  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2013 and March 2014 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  During the hearing, the Veteran was granted an abeyance period for the  submission of additional information/evidence; that period has lapsed, and no additional evidence was received.  

An April 2014 statement of the case (SOC) included the issue of service connection for residuals of an overdose from treatment for pneumonia.  An October 2014 SOC recharacterized the issue as service connection for erectile dysfunction (ED) secondary to an overdose from treatment for pneumonia.  At the October 2015 hearing, the issue was clarified as reflected on the preceding page.


FINDINGS OF FACT

1.  On the record at the October 2015 hearing, prior to the promulgation of a decision in the matters, the appellant withdrew his appeals seeking service connection for a psychiatric disability, bilateral hearing loss and asbestos-related illness; there is no question of fact or law in these matters remaining for the Board to consider.

2.  A back disability, to include sciatica, was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that any such disability is related to the Veteran's service/injury therein.

3.  Any ED was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service or his treatment for pneumonia therein.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the issues seeking service connection for a psychiatric disability, bilateral hearing loss and asbestos-related illness; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. §  20.204 (2015).

2.  Service connection for residuals of a back injury, to include sciatica, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Service connection for ED is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

During the October 2015 hearing before the undersigned, the Veteran expressed his intent to withdraw his appeals seeking service connection for a psychiatric disability, bilateral hearing loss and asbestos-related illness.  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in such matters.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in October 2010 and April 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA medical records have been secured.  He was afforded a VA examination to assess the etiology of his back disability.  He has not been afforded a VA examination in connection with the claim of service connection for ED (claimed to be a residual of treatment for pneumonia).  As there is no evidence even suggesting that any ED may be related to service, or treatment for pneumonia therein, the low threshold standard for determining when an examination is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006), and an examination to secure a medical opinion in this matter is not necessary.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2015 hearing, the undersigned identified the issues, and the Veteran was informed of what remained necessary to substantiate his claims, to include competent evidence of a nexus between his current back disability and the complaints in service, as well as evidence of erectile dysfunction being related to treatment for pneumonia.  He was advised that an opinion by a medical professional to that effect would constitute competent evidence.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that his spine and genitourinary system were normal on the July 1980 separation examination and on June 1981 re-enlistment examination.  In June 1982, he was seen for back strain, which was assessed as resolving.  In April 1983, he was treated for pneumonia.  STRs from his nonqualifying for VA compensation benefits service show that in March 1984, he complained of low back pain of one day's duration.  The assessment was muscle strain and medication and moist heat were prescribed.  In October 1984, he complained of back pain from a football game the previous night.  Examination found pain on bending the back.  The assessment was low back strain.  The next day, it was noted that he had good range of motion with no pain.  He was considered fit for duty.  On August 1986 service separation examination, the spine and genitourinary system were normal.

On March 2013 VA examination, the Veteran reported he sustained a back injury working on an anchor detail and was hospitalized for 30 days.  He stated he did not recall when this happened.  He also said he may have been hospitalized for pneumonia.  He claimed he has had arthritis in his back for the past three years with pain radiating down the right leg.  The examiner noted he reviewed the STRs and that the first entry regarding a back disability was in June 1982 when the Veteran did not report any trauma to the back.  He summarized the additional entries in the STRs regarding back complaints, and noted that a June 1986 respiratory protection questionnaire shows the Veteran stated he had no trouble carrying a 40 pound backpack.  The diagnosis was low back strain.  The examiner commented the Veteran had evidence of low back strain.  He noted the Veteran did not have a significant problem with his back in service, but acknowledged he had isolated episodes of back strain.  He opined that the Veteran's current back complaints were less likely as not incurred in or caused by any low back condition treated in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

      Residuals of a back injury, to include sciatica

The Veteran's STRs confirm that he was treated on four occasions for low back pain.  He was treated in October 1984 for complaints of back pain following a football injury.  Since this occurred during a period of service that is not qualifying for VA compensation benefits, disability resulting from such injury may not be service-connected for compensation purposes.  Notably, the Veteran's August 1986 service separation examination found no spine abnormality.  Of even greater significance is the fact that the only medical opinion in the record regarding the etiology of the Veteran's current back disability is to the effect that Veteran's treatment for back complaints in service was for problems that were acute in nature and did not leave any chronic residual pathology; the examiner reviewed opined  that the Veteran's current low back disability is not related to his service.  

The Veteran's assertions that the residuals of a back injury, to include sciatica are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the etiology of a back disability where there is no credible evidence of continuity of symptoms between discharge from service and the initial postservice notation of low back pathology falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The preponderance of the evidence establishes that the Veteran's current chronic back disability became manifest after, and is not related to, his service.  Accordingly, the preponderance of the evidence is against the claim for service connection for residuals of a low back injury, to include sciatica, and the appeal inn this matter must be denied.

	ED (claimed as due to treatment for pneumonia)

The Veteran claims that he is unable to maintain an erection and that this resulted from medication he received inservice for treatment for pneumonia.  While his STRs confirm that he received treatment for pneumonia, they contain no mention of ED.  The Veteran alleges that he was told by a physician that his ED is related to medication.  As the record contains no medical opinion/statement so indicating, at the hearing before the undersigned he was afforded an abeyance period for the submission of such statement/opinion; none has been submitted.  [Notably, pneumonia is not service connected, and treatment for any postservice pneumonia with medication causing ED would not provide a legal basis for considering a secondary service connection theory of entitlement to service connection for ED.] 

The only evidence of ED in the record consists of the Veteran's statements; the Board acknowledges he is competent to establish that he has this condition by reports of self-observation.  However, to substantiate the claim of service connection, competent medical evidence relating the disability to an event, injury, or disease is needed.  No such evidence has been presented.  What the record shows is that any ED was first manifest many years after service, and it is not shown to be related to his service.


ORDER

The appeals seeking service connection for a psychiatric disability, bilateral hearing loss and asbestos-related illness are dismissed.

The appeals seeking service connection for residuals of a back injury, to include sciatica, and for ED (claimed as secondary to treatment for pneumonia in service), are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


